--------------------------------------------------------------------------------

Exhibit 10.1

PETROLEUM, NATURAL GAS AND GENERAL RIGHTS CONVEYANCE

THIS AGREEMENT made as of the 25th day of October, 2010

BETWEEN:

TARGET ENERGY INC., a body corporate, having an office in the City of Vancouver
in the Province of British Columbia (hereinafter referred to as “Vendor”)

- and –

PRIMROSE DRILLING VENTURES LTD., a body corporate, having an office in the City
of Calgary in the Province of Alberta (hereinafter referred to as “Purchaser”)

WHEREAS the Vendor has agreed to sell the Assets to the Purchaser and the
Purchaser has agreed to purchase the Assets from the Vendor on the terms and
conditions set forth herein.

1. DEFINITIONS       In this Agreement, unless the context otherwise requires:  
    (a) “Adjustment Date” means the hour of 8:00am, Alberta time on the 25th day
of October, 2010;       (b) “AFEs” means the authorities for expenditure, if
any, set out in Schedule “B” under that heading;       (c) “Assets” means the
Petroleum and Natural Gas Rights, the Tangibles and the Miscellaneous Interests;
      (d) “Facilities” means the facility or facilities, if any, set out in
Schedule “B” under that heading;       (e) “Lands” means the lands set out in
Schedule “A”;       (f) “Leased Substances” means all Petroleum Substances,
rights to or in respect of which are granted, reserved or otherwise conferred by
or under the Agreements, or by or under the Title Documents but only to the
extent the Title Documents pertain to the Lands and as to the zones and
formations set out in Schedule “A”;       - 1 -


--------------------------------------------------------------------------------


  (g) “Miscellaneous Interests” means, subject to any and all limitations and
exclusions provided for in this definition, all property, assets, interests, and
rights (other than the Petroleum and Natural Gas Rights and the Tangibles)
pertaining to the Petroleum and Natural Gas Rights and the Tangibles, or either
of them, but only to the extent that such property, assets, interest and rights
pertain to the Petroleum and Natural Gas Rights and the Tangibles, or either of
them, including without limitation any and all of the following:           (i)
contracts and agreements relating to the Petroleum and Natural Gas Rights and
the Tangibles, or either of them, including without limitation gas purchase
contracts, processing agreements, transportation agreements and agreements for
the construction, ownership and operation of facilities;           (ii) rights
to enter upon, use or occupy the surface of any lands for the purpose of gaining
access to or otherwise using the Petroleum and Natural Gas Rights and the
Tangibles, or either of them, excluding any such rights pertaining to a well or
wells other than the Wells;           (iii) all records, books, documents,
licences, reports and data which relate to the Petroleum and Natural Gas Rights
and the Tangibles, or either of them, excluding those that pertain to
interpretive geological or geophysical matters; and,             (iv) the Wells,
including the wellbores and any and all downhole casing;           (h) “Party”
means a party to this Agreement;           (i) “Permitted Encumbrances” means:  
        (i) liens for taxes, assessments, and governmental charges which are not
due or the validity of which is being diligently contested in good faith by or
on behalf of the Vendor;           (ii) liens incurred or created in the
ordinary course of business as security in favour of the person who is
conducting the development or operation of the property to which such liens
relate for Vendor’s proportionate share of the costs and expenses of such
development or operation;           (iii) mechanics, builder’s and materialmen’s
liens in respect of services rendered or goods supplied for which payment is not
due;           (iv) easements, rights of way, servitudes and other similar
rights in land (including, without limitation, rights of way and servitudes for
highways and other roads, railways, sewers, drains, gas and oil pipelines, gas
and water mains, electric light, power, telephone, telegraph and cable
television conduits, poles, wires and cables) which do not materially impair the
use of the Assets affected thereby;

- 2 -

--------------------------------------------------------------------------------


  (v) the terms and conditions of the Title Documents;           (vi) the right
reserved to or vested in any municipality or government or other public
authority by the terms of any lease, licence, franchise, grant or permit or by
any statutory provisions, to terminate any such lease, licence, franchise, grant
or permit or to require annual or other periodic payments as a condition of the
continuance thereof;           (vii) any agreements respecting the processing,
treating or transmission of Petroleum Substances to the point of custody
transfer, contracts for the sale of Petroleum Substances comprising part of the
Assets and agreements for the contract operation of the Assets, or any of them,
by a Third Party;           (viii) rights of general application reserved to or
vested in any governmental authority to levy taxes on Leased Substances or any
of them or the income therefrom, and governmental requirements and limitations
of general application as to production rates on the operations of any property;
          (ix) the reservations, limitations, provisos and conditions in any
original grants from the Crown of any of the Lands or interests therein and
statutory exceptions to title;           (x) provisions for penalties and
forfeitures under the Title Documents as a consequence of non-participation in
operations; and,           (xi) all royalty burdens, liens and other
encumbrances set out in Schedule “A”;           (j) “Petroleum and Natural Gas
Rights” means all rights to and in respect of the Agreements, the Leased
Substances and the Title Documents (but only to the extent that the Title
Documents pertain to the Lands), including without limitation the interests set
out in Schedule “A”;           (k) “Petroleum Substances” means any of crude
oil, crude bitumen and products derived therefrom, synthetic crude oil,
petroleum, natural gas, natural gas liquids and hydrocarbons related to any of
the foregoing and any and all other substances (including sulphur), whether
liquid, solid or gaseous and whether hydrocarbons or not;

- 3 -

--------------------------------------------------------------------------------


  (l) “Potential Payout” means a 10% net profit interest on production from the
Vendor’s original Lands.         (m) “Purchase Price” means the sum of money
first set out in Section 3;           (n) “Take or Pay Obligations” means
obligations to sell or deliver Petroleum Substances or any of them, rights to
which are granted, reserved or otherwise conferred pursuant to the Title
Documents, without being entitled in due course to receive and retain full
payment for such Petroleum Substances;         (o) “Tangibles” means the
Facilities and any and all tangible, depreciable property and assets other than
the Facilities which are located within, upon or in the vicinity of the Lands as
of the Date hereof and which are used or intended to be used in producing,
processing, gathering, treating, measuring, making marketable or injecting the
Leased Substances or any of them or in connection with water injection or
removal operations that pertain to the Petroleum and Natural Gas Rights, or are
otherwise used or intended to be used in exploiting the Petroleum and Natural
Gas Rights, including without limitation any and all gas plants, oil batteries,
buildings, production equipment, pipelines, pipeline connections, meters,
generators, motors, compressors, treaters, dehydrators, scrubbers, separators,
pumps, tanks, boilers and communication equipment;         (p) “Third Party”
means any individual or entity other than Vendor and Purchaser, including
without limitation any partnership, corporation, trust, unincorporated
organization, union, government and any department and agency thereof and any
heir, executor, administrator or other legal representative or individual;      
  (q) “the Agreement”, “herein”, “hereto”, “hereof” and similar expressions mean
and refer to this Petroleum, Natural Gas and General Rights Conveyance;        
(r) “Title Documents” means collectively, any and all leases, reservations,
permits, licences, unit agreements, assignments, trust declarations, operating
agreements, royalty agreements, gross overriding royalty agreements,
participation agreements, farmin agreements, sale and purchase agreements,
pooling agreements, and any other documents and agreements granting, reserving
or otherwise conferring rights to (i) explore for, drill for, produce, take, use
or market Petroleum Substances; (ii) share in production of Petroleum
Substances; (iii) share in the proceeds from, or measured or calculated by
reference to the value or quantity of, Petroleum Substances which are produced
and (iv) acquire any of the rights described in items (i) to (iii) of this
definition; including without limitation those, if any, set out in Schedule “A”
under the heading “Leases”, but only to the extent that the foregoing pertain to
Petroleum Substances within, upon or under the Lands and, further, to the zones
and formations set out in Schedule “A”;

- 4 -

--------------------------------------------------------------------------------


(s) “Unit Agreements” means any and all unit agreements, unit operating
agreements or statutory plans of unit operation, including any and all
amendments thereto, pertaining to the unit or units, if any, set out in Schedule
“B” under the heading “Units”;         (t) “Well(s)’ means all wells located on
the Lands, excluding abandoned wells, but including without limitation
producing, non-producing, shut-in, water source, water disposal and water
injection wells and the wells set out in Schedule “B” under the heading “Wells”.
        2. INTERPRETATION         (a) The expressions “section”, “subsection”,
“clause”, “subclause”, “paragraph”, and “Schedule” followed by a number or
letter or combination thereof mean and refer to the specified section,
subsection, clause, subclause, paragraph and schedule of or to this Agreement.  
      (b) The division of this Agreement into sections, subsections, clauses,
subclauses and paragraphs and the provision of headings for all or any thereof
are for convenience and reference only and shall not affect the construction or
interpretation of this Agreement.         (c) When the context reasonably
permits, words suggesting the singular shall be construed as suggesting the
plural and vice versa, and words suggesting gender or gender neutrality shall be
construed as suggesting the masculine, feminine and neutral genders.         (d)
There are appended to this Agreement the following schedules:           Schedule
“A” - Lands and specified Petroleum and Natural Gas Rights           Schedule
“B” - AFE(s), Facilities, Take or Pay Obligations, Unit(s) and Wells(s).        
  The schedules appended hereto are incorporated herein by reference as though
contained in the body hereof. Whenever any term or condition, express or
implied, of such schedules conflicts or is at variance with any term or
condition in the body of this Agreement, such term or condition in the body of
this Agreement shall prevail.

- 5 -

--------------------------------------------------------------------------------


  (e) All losses, costs, claims, damages, expenses and liabilities in which a
Party has a claim pursuant to this Agreement include without limitation,
reasonable legal fees and disbursements on a solicitor and client basis.        
(f) Where in this Agreement a representation and warranty is made on the basis
of the knowledge, information or belief of a Party, such awareness consists only
of the actual knowledge, information or belief, as the case may be, of the
officers of such Party, and does not include the knowledge, information or
belief of any other person or persons.


3. CONVEYANCE AND PAYMENT

Vendor, for the price and sum of One Hundred Thousand Dollars and Zero Cents
CANADIAN ($100,000.00 Cdn.) net of GST or HST if/as applicable, to be paid as to
$50,000 as of October 29, 2010 and $50,000 as of November 29, 2010, hereby
sells, assigns, transfers, conveys and sets over to Purchaser, all of the right,
title estate and interest of Vendor (whether absolute or contingent, legal or
beneficial) in and to the Assets, TO HAVE AND TO HOLD the same, together with
all benefit and advantage to be derived therefrom, absolutely, subject to the
terms of this Agreement. The Parties shall allocate the Purchase Price as
follows:

  Petroleum and Natural Gas Rights: $  99,990.00     Tangibles: $  0.00    
Miscellaneous Interests: $  10.00               Total: $  100,000.00  


  (a) There shall be an additional Potential Payout which shall be based on a
10% profit interest on any and all productive wells drilled on the Lands,
subject to the Vendor’s original 50% Lands and subject to a maximum Potential
Payout of $150,000 from the Lands. The Potential Payout payments shall be
governed by Alberta oil industry standards.  


4. ADJUSTMENTS

Subject to all other provisions of this Agreement, whether expressed or implied,
all benefits and obligations of any kind and nature accruing, payable or to be
paid in respect of the operation of the Assets conveyed pursuant to this
Agreement, including without limitation rentals, royalties, capital costs,
operating costs and proceeds from the sale of production, shall be adjusted
between Vendor and Purchaser as of the Adjustment Date on an accrual basis,
provided that the Parties agree to make no adjustment for surface lease
payments, municipal taxes nor electrical bills.

- 6 -

--------------------------------------------------------------------------------


5. REPRESENTATIONS AND WARRANTIES OF VENDOR

Purchaser acknowledges that it is purchasing the Assets on an “as is, where is”
basis, without representation and warranty and without reliance on any
information provided to or on behalf of Purchaser by Vendor or any Third Party,
except that Vendor makes the following representations and warranties to
Purchaser, no claim in respect of which shall be made or be enforceable by
Purchaser unless written notice of such claim, with reasonable particulars, is
given by Purchaser to Vendor within a period of twelve (12) months from the date
hereof:

  (a) Vendor is a body corporate, duly incorporated and validly existing under
the laws of the jurisdiction of incorporation of Vendor, is authorized to carry
on business in all jurisdictions in which the Assets are located, and now has
good right, full power and absolute authority to sell, assign, transfer, convey
and set over the interest of Vendor in and to the Assets according to the true
intent of this Agreement;         (b) the execution, delivery and performance of
this Agreement has been duly and validly authorized by any and all requisite
shareholders’ and directors’ actions and will not result in any violation of, be
in conflict with or constitute a default under any articles, charter, bylaw or
other governing document to which Vendor is bound;         (c) the execution,
delivery and performance of this Agreement will not result in any violation of,
be in conflict with or constitute a default under any term or provision of any
agreement or document to which Vendor is party or by which Vendor is bound, nor
under any judgment, decree, order, statute, regulation, rule or licence
applicable to Vendor excepting provisions in the Title Documents pursuant to
which consents to assignment are required;         (d) this Agreement and any
other agreements delivered in connection herewith constitute valid and binding
obligations of Vendor enforceable against Vendor in accordance with their terms;
        (e) no authorization or approval or other action by and no notice to or
filing with any governmental authority or regulatory body exercising
jurisdiction over the Assets is required for the due execution, delivery and
performance by Vendor of this Agreement, other than authorizations, approvals,
or exemptions from requirement therefore, previously obtained and currently in
force;         (f) Vendor has not incurred any obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees in respect of this
Agreement or in the transaction effected by it for which Purchaser shall have
any obligation or liability;

- 7 -

--------------------------------------------------------------------------------


  (g) Vendor is a non-resident within the meaning of Section 116 of the Income
Tax Act (Canada);         (h) other than the Permitted Encumbrances, the Assets
are now free and clear of all liens, royalties and encumbrances created by,
through or under Vendor and Vendor has not alienated the Assets or any part or
portion thereof;         (i) none of the Assets are subject to any preferential,
pre-emptive or first purchase rights, created by, through or under Vendor that
become operative by virtue of this Agreement or the transaction effected by it
which have not been waived as of the date hereof or in respect of which the time
periods for exercising such rights have not expired as of the date hereof;      
  (j) with respect to the Assets, to the knowledge, information and belief of
Vendor, it has not received notice of default and is not in any default under
any obligation, agreement, document, order, writ, injunction or decree of any
court or of any commission or administrative agency;         (k) no suit, action
or other proceeding before any court or governmental agency is pending against
Vendor or, to the knowledge, information and belief of Vendor, has been
threatened against Vendor, which might result in impairment or loss of interest
of Vendor in and to the Assets or which might otherwise adversely affect the
Assets;         (l) all ad valorem, property, production, severance and similar
taxes and assessments based upon or measured by the ownership or production of
Leased Substances or any of them or the receipt of proceeds therefore have been
properly paid, however, in the case of any and all amounts due and payable prior
to the time Vendor acquired an interest in and to the Assets to which such
amounts pertain, Vendor makes this representation and warranty only to the best
of its knowledge, information and belief;         (m) in respect of the Assets,
except in connection with the AFE(s), there are no outstanding authorizations
for expenditure in respect of which Vendor’s share is in excess of Twenty-five
Thousand Dollars ($25,000.00) pursuant to which expenditures will or may be made
in respect of the Assets;         (n) in respect of the Assets that are operated
by Vendor, if any, Vendor holds all valid licences, permits and similar rights
and privileges that are required and necessary under applicable law to operate
the Assets as presently operated;         (o) Vendor is not aware of and has not
received:      

  (i)  any orders or directives which relate to environment matters and which
require any work, repairs, construction or capital expenditures with respect to
the Assets, where such orders or directives have not been complied in all
material respects; or,

- 8 -

--------------------------------------------------------------------------------


  (ii) any demand or notice issued with respect to the breach of any
environmental, health or safety law applicable to the Assets, including without
limitation, respecting the use, storage, treatment, transportation or
disposition of environmental contaminants, which demand or notice remains
outstanding on the date hereof; and,           (p) except as may be set out in
Schedule “B”, there are no Take or Pay Obligations.


6. REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser makes the following representations and warranties to Vendor, no claim
in respect of which shall be made or be enforceable by Vendor unless written
notice of such claim, with reasonable particulars, is given by Vendor to
Purchaser within a period of twelve (12) months from the date hereof:

  (a) Purchaser is a body corporate, duly incorporated and validly existing
under the laws of the jurisdiction of incorporation of Purchaser, is authorized
to carry on business in all jurisdictions in which the Assets are located, and
now has good right, full power and absolute authority to purchase the interest
of Vendor in and to the Assets according to the true intent and meaning of this
Agreement;         (b) the execution, delivery and performance of this Agreement
has been duly and validly authorized by any and all requisite corporate,
shareholders’ and directors’ actions and will not result in any violation of, be
in conflict with or constitute a default under any articles, charter, bylaw or
other governing document to which Purchaser is bound;         (c) the execution,
delivery and performance of this Agreement will not result in any violation of,
be in conflict with or constitute a default under any term or provision of any
agreement or document to which Purchaser is party or by which Purchaser is
bound, nor under any judgment, decree, order, statute, regulation, rule or
licence applicable to Purchaser;         (d) this Agreement and any other
agreements delivered in connection herewith constitute valid and binding
obligations of Purchaser enforceable against Purchaser in accordance with their
terms;         (e) no authorization or approval or other action by, an no notice
to or filing with, any governmental authority or regulatory body exercising
jurisdiction over the Assets is required for the due execution, delivery and
performance by Purchaser of this Agreement, other than authorizations, approvals
or exemptions from requirement therefore, previously obtained and currently in
force;

- 9 -

--------------------------------------------------------------------------------


  (f) Purchaser meets all qualification requirements of all governmental
agencies to purchase, to take a transfer of and to hold the Assets, including
without limitation, the requirements to have the licences for all or a portion
of the Wells transferred to it;         (g) Purchaser has not incurred any
obligation or liability, contingent or otherwise, for brokers’ or finders’ fees
in respect of this Agreement or the transaction effected by it for which Vendor
shall have any obligation or liability;         (h) Purchaser is acquiring the
Assets in its capacity as a principal and is not purchasing the Assets for the
purpose of resale or distribution to a Third Party; and,         (i) Purchaser
is not a non-Canadian person for the purposes of the Investment Canada Act.


7. INDEMNITIES FOR REPRESENTATIONS AND WARRANTIES


  (a) Vendor shall indemnify Purchaser from and against all losses, costs,
claims, damages, expenses, and liabilities suffered, sustained, paid or incurred
by Purchaser which would not have been suffered, sustained, paid or incurred had
all of the representations and warranties section 5 been accurate and truthful,
provided however that nothing in this subsection 7(a), whether express or
implied, shall be construed so as to cause Vendor in indemnify Purchaser in
connection with any representation or warranty contained in section 5 if and to
the extent that Purchaser did not rely upon such representation or warranty.    
    (b) Purchaser shall indemnify Vendor from and against all losses, costs,
claims, damages, expenses and liabilities suffered, sustained, paid or incurred
by Vendor which would not have been suffered, sustained, pain or incurred had
all of the representations and warranties contained in section 6 been accurate
and truthful, provided however that nothing in this subsection 7(b), whether
express or implied, shall be construed so as to cause Purchaser to indemnify
Vendor in connection with any representation or warranty contained in section 6
if and to the extent that Vendor did not rely upon such representation or
warranty.         (c) No claim under this section 7 shall be made or be
enforceable by a Party unless written notice of such claim, with reasonable
particulars, is given by such Party to the Party against whom the claim is made
within a period of twelve (12) months from the date hereof.

- 10 -

--------------------------------------------------------------------------------


8. PURCHASER’S INDEMNITIES


  (a) Purchaser shall be responsible for and shall indemnify Vendor from and
against all losses, costs, claims, damages, expenses and liabilities suffered,
sustained, paid or incurred by Vendor which arise out of any matter or thing
occurring or arising from and after the date hereof and which relate to the
Assets. This subsection 8(a) does not apply to matters governed by section 4.  
      (b) Purchaser shall be responsible for and see to the timely performance
of all abandonment and reclamation obligations pertaining to the Assets which in
the absence of this Agreement would be the responsibility of the Vendor, and
shall indemnify Vendor from and against all losses, costs, claims, damages,
expenses and liabilities suffered, sustained, paid or incurred by Vendor in
respect thereof.         (c) Purchaser shall be responsible for and shall
indemnify Vendor from and against all losses, costs, claims, damages, expenses
and liabilities suffered, sustained, paid or incurred by Vendor which pertain to
environmental damage or contamination or other environmental problems pertaining
to or caused by the Assets or operations thereon or related thereto which in the
absence of this Agreement would be the responsibility of Vendor, however and by
whomsoever caused, and whether such environmental damage or contamination or
other environmental problems occur or arise, in whole or in part prior to, on or
subsequent to the date hereof. Purchaser shall not be entitled to exercise and
hereby waives any rights or remedies Purchaser may now or in the future have
against Vendor in respect of such environmental damage or contamination or other
environmental problems, whether such rights and remedies are pursuant to the
common law or statute or otherwise, including without limitation, the right to
name Vendor as a third party to any action commenced by any Third Party against
Purchaser. Without limiting the generality of the foregoing, such environmental
damage or contamination or other environmental problems shall include (i)
surface, underground, air, ground water or surface water contamination, (ii) the
abandonment or plugging of or failure to abandon or plug any of the Wells, (iii)
the restoration of reclamation of or failure to restore or reclaim any part of
the Assets, (iv) the breach of applicable government rules and regulations in
effect at any time, and (v) the removal of or failure to remove any foundations,
structures or equipment from the Lands.         (d) Notwithstanding any other
provision in this Agreement, whether express or implied, Purchaser shall not be
required to indemnify Vendor in respect of any losses, costs, claims, damages,
expenses and liabilities suffered, sustained, paid or incurred by Vendor in
respect of which Vendor has indemnified Purchaser pursuant to subsection 7(a),
and Vendor shall not be required to indemnify Purchaser in respect of any
losses, costs, claims, damages, expenses and liabilities suffered, sustained,
paid or incurred by Purchaser in respect of which Purchaser has indemnified
Vendor pursuant to subsection 7(b), in both cases disregarding the time limit
set out in subsection 7(c).

- 11 -

--------------------------------------------------------------------------------


9. LIMIT OF LIABILITY

In no event shall the liability of Vendor to Purchaser in respect of claims of
Purchaser arising out of or in connection with this Agreement exceed, in the
aggregate, the Purchase Price. Purchaser shall not be entitled to any claim for
indemnity against Vendor pursuant to subsection 7(a) unless the aggregate amount
of the claim or claims by Purchaser exceeds five percent (5%) of the Purchase
Price.

10. FURTHER ASSURANCES

Each Party will, from time to time and at all times hereafter upon request,
without further consideration, do such further acts and deliver all such further
assurances, deeds and documents as shall reasonably be required in order to
fully perform and carry out the terms of this Agreement. Until Purchaser is
novated into the Title Documents and any other agreements and documents to which
the Assets are subject, Vendor shall act as Purchaser’s agent (including without
limitation to serve operations notices and authorizations for expenditure) as
Purchaser reasonably and lawfully directs. Purchaser shall indemnify Vendor from
and against all losses, costs, claims, damages expenses and liabilities
suffered, sustained, paid or incurred by Vendor arising in connection with all
acts or omissions of Vendor in its capacity as agent of Purchaser to the extent
that such acts and omissions were expressly or impliedly authorized by
Purchaser.

11. NO MERGER

The covenants, representations, warranties and indemnities contained in this
Agreement shall be deemed to be restated in any and all assignments,
conveyances, transfers and other documents conveying the interests of Vendor in
and to the Assets to Purchaser, subject to any and all time and other
limitations contained in this Agreement. There shall not be any merger of any
covenant, representation, warranty or indemnity in such assignments,
conveyances, transfers or other documents notwithstanding any rule of law,
equity, or statute to the contrary and such rules are hereby waived.

12. ENTIRE AGREEMENT

The provisions contained in any and all documents and agreements collateral
hereto shall at all times be read subject to the provisions of this Agreement
and, in the event of conflict, the provisions of this Agreement shall prevail.
No amendments shall be made to this Agreement unless in writing and executed by
the Parties. This Agreement supersedes all other agreements, documents, writings
and verbal understandings among the Parties relating to the subject matter
hereof.

- 12 -

--------------------------------------------------------------------------------


13. SUBROGATION

The assignment and conveyance effected by this Agreement is made with full right
of substitution and subrogation of Purchaser in and to all covenants,
representations, warranties and indemnities previously given or made by others
in respect of the Assets or any part or portion thereof.

14. GOVERNING LAW

This Agreement shall, in all respects, be subject to, interpreted, construed and
enforced in accordance with and under the laws of the Province of Alberta and
the laws of Canada applicable therein and shall, in every regard, be treated as
a contract made in the Province of Alberta. The Parties irrevocably attorn and
submit to the jurisdiction of the Courts of the Province of Alberta and courts
of appeal therefrom in respect of all matters arising out of this Agreement.

15. TIME OF ESSENCE

Time shall be of the essence in this Agreement

16. NOTICES

The addresses for service and the facsimile numbers of the Parties shall be as
follows:

  Vendor: Target Energy Inc.     Suite 950, 1130 West Pender     Vancouver, BC,
V6E 4A4     Attention: CFO, Ms. Bal Bhullar     Facsimile: 604-685-1602        
Purchaser: Primrose Drilling Ventures Ltd     Suite 440, 333 – 5th Ave. S. W.  
  Calgary, Alberta, T2P 3B6    Attention: President       Facsimile:
403-232-6875

All notices, communications, and statements required, permitted or contemplated
hereunder shall be in writing, and shall be delivered as follows:

- 13 -

--------------------------------------------------------------------------------


  (a) by personal service on a Party at the address of such Party as set out
above, in which case the item so served shall be deemed to have been received by
that Party when personally served;         (b) by facsimile transmission to a
Party to the facsimile number of such Party as set out above, in which case the
item so transmitted shall be deemed to have been received by that Party when
transmitted; or,         (c) except in the event of an actual or threatened
postal strike or other labour disruption that may affect mail service, by
mailing first class registered post, postage prepaid, to a Party at the address
of such Party set out above, in which case the item so mailed shall be deemed to
have been received by that Party on the fifth day following the date of mailing.

A Party may from time to time change its address for service or its facsimile
number or both by giving written notice of such change to the other Party.

17 ENUREMENT

This Agreement shall be binding upon and shall enure to the benefit of the
Parties and their respective administrators, receivers, successors and assigns.

18 COUNTERPART EXECUTION

This Agreement may be executed in counterpart, no one copy of which need be
executed by Vendor and Purchaser. A valid and binding contract shall arise if
and when counterpart execution pages are executed and delivered by Vendor and
Purchaser.

IN WITNESS WHEREOF the Parties have executed and delivered this Agreement on the
date first above written.

TARGET ENERGY INC.   PRIMROSE DRILLING VENTURES LTD.   (as Vendor)   (as
Purchaser)                   Per:   Per:                  
Per:
  Per:  

- 14 -

--------------------------------------------------------------------------------

SCHEDULE “A”

Attached to and forming part of a Petroleum, Natural Gas and General Rights
Conveyance dated October 25, 2010 between Target Energy Inc., as
Vendor and Primrose Drilling Ventures Ltd., as Purchaser

Sask Cr. PNG Description Vendor   Lease No. and Rights   Interest Encumbrances  
        PN59841 1-20W2M: S/10 50% Sask Cr. Lessor Royalty   PNG from surface to
basement             PN61991 1-20W2M: N/10 50% Sask Cr. Lessor Royalty   PNG
from surface to basement                       PN59842 1-20W2M: W/11 50% Sask
Cr. Lessor Royalty   PNG from surface to basement                       PN59843
1-20W2M: Sec 15 50% Sask Cr. Lessor Royalty   PNG from surface to basement      
      PN61987 1-20W2M: NW/2 50% Sask Cr. Lessor Royalty   PNG from surface to
basement             PN61989 1-20W2M: NW/3 50% Sask Cr. Lessor Royalty   PNG
from surface to basement                       PN61990 1-20W2M: NE/3 50% Sask
Cr. Lessor Royalty   PNG from surface to basement                       PN61991
1-20W2M: N2/10 50% Sask Cr. Lessor Royalty   PNG from surface to basement  

- 15 -

--------------------------------------------------------------------------------

SCHEDULE “B”

Attached to and forming part of a Petroleum, Natural Gas and General Rights
Conveyance dated Ocotober 25, 2010 between Target Energy Inc., as
Vendor and Primrose Drilling Ventures Ltd., as Purchaser

        AFEs: None         FACILITIES: None         TAKE OR PAY OBLIGATIONS:
None         UNITS: None         WELLS: None

- 16 -

--------------------------------------------------------------------------------